ORDER

PER CURIAM.
AND NOW, this 14th day of October 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as phrased by Petitioner, is:
Did the Superior Court err in removing the cost of employing county detectives and assistant district attorneys from the trial court’s discretion to impose prosecution expenses on a convicted offender?
The Petition of Respondent Gerald Gar-zone seeking consolidation of his action with that of his brother and Co-Respondent, Louis Garzone, is also GRANTED.